DETAILED ACTION
	Claims 16-31 and 33-43 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on September 27, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 102
Claims 31 and 32 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niezgoda et al. (Aust. J. Chem., 2015, 1065-1075).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 31-38 were previously rejected under 35 U.S.C. 103 as being unpatentable over Pilkiewicz et al. (WO 2007/056264).
	The Applicant has amended the claims to recite that the method treats either hepatocarcinoma (liver cancer) or melanoma.  The Applicant then traverses the rejection on the grounds that Pilkiewicz et al. does not provide a reasonable expectation of success of treating hepatocarcinoma or melanoma, that Pilkiewicz et al. does not teach where the lipid is administered without the presence of a platinum compound, and that there is no disclosure that would lead the person of ordinary skill in the art to select MOPE as the preferred lipid to be combined with the platinum compound.
	The Examiner has considered Applicant’s traversal fully, but must disagree for the following reasons.  Firstly, the instant claims are drawn to a method of treating a hepatocarcinoma or melanoma comprising admistering a 1-acyl-lysophosphatidyl derivative of general formula I.  By virtue of the use of 
	The rejection is maintained in a modified form to address the amendment to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pilkiewicz et al. (WO 2007/056264).
Pilkiewicz et al. teach a process for making lipid-based cisplatin by mixing an aqueous solution of cisplatin with an ethanolic solution of a lipid such as DPPC.  See Example 1, pages 22-23.  The lipid-based cisplatin shows a significantly increased half-life and increased concentrations in kidney, liver, and spleen tissue via intraperitoneal administration.  See Example 5, Tables 4 and 5, pages 25-26.  Finally, Pilkiewicz et al. teach that the lipid-based cisplatin is effective against leukemia and ovarian cancer tumor models.  See Examples 7 and 8, pages 27-29.
Pilkiewicz et al. do not exemplify where the lipid used is that of Formula I where the 2-hydroxyl group is free and not linked to a lipid.  Additionally, Pilkiewicz et al. do not exemplify where the cancer treated is a hepatocarcinoma (liver) and a melanoma, or where the ratio of the 1-acyl-lysophosphatidyl derivative and the anticancer drug are in the ratios of claims 34-38.
Pilkiewicz et al. teach that liver cancer can be treated and that in examples the lipid/cisplatin combination delivered more drug to the liver.  See page 6, line 24 and Figure 5.  Pilkiewicz et al. also teach that the composition can use egg phosphatidyl chloine, egg phosphatidylethanolamine, and MOPE (mono-oleoyl-phosphatidylethanolamine) instead of DPPC.  See page 12, line 20, through page 13, line 7.  MOPE reads on the claims where R is a C17 aliphatic hydrocarbyl chain, R1 and R2 are H, and R3 is absent.  Finally, Pilkiewicz et al. teaches that the platinum compound to lipid ratio seen in the lipid-based platinum formulations used in their invention may be between 1:5 by weight and about 1:50 by weight.  See page 17, lines 1-5.  With respect to claims 36-38 which require greater ratios by increasing the lipid concentration, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  As all that is required is to test increased concentrations of lipids with respect to claims 36-38, and would therefore be within the purview of routine optimization.
The person of ordinary skill in the art would be motivated to take the examples of Pilkiewicz et al. and arrive at the instantly claimed invention as Pilkiewicz et al. teaches how to extrapolate from the working examples to arrive at the instantly claimed invention, and there is no evidence of secondary considerations to rebut the case for obviousness.  As the person of ordinary skill in the art would be following the express guidance of Pilkiewicz et al. in order to arrive at the instantly claimed invention, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 31 and 33-38 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626